      Case: 1:20-cv-01288-DCN Doc #: 20 Filed: 07/31/20 1 of 6. PageID #: 197




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


KENTA SETTLES,                                       )   CASE NO. 1:20-CV-01288-DCN
                                                     )
                Plaintiff,                           )
                                                     )   JUDGE DONALD C. NUGENT
        vs.                                          )
                                                     )
MICHAEL MALAK, et al.,                               )
                                                     )
                Defendants.                          )
                                                     )


                         PLAINTIFF’S BRIEF IN OPPOSITION
                     TO DEFENDANTS’ MOTION TO CONSOLIDATE

       Plaintiff Kenta Settles opposes Defendants’ motion to consolidate. Consolidation is not

warranted because the two cases arise from different facts, involve different legal issues, and will

entail distinct discovery.

       The first case (1:20-CV-1288-DCN) arises from an incident that occurred on January 23,

2020 during which Plaintiff was subjected to excessive force, falsely arrested, forced to spend

months in jail, and required to defend against resulting criminal charges. The damages persisted at

least until the prosecutor’s office viewed the body camera footage of the incident and promptly

dismissed the charges. The first case is predicated, principally, on a violation of Plaintiff’s Fourth

Amendment right to be free from unreasonable searches and seizures, and includes civil rights

claims against the individual officers and against the City of Garfield Heights under Monell v.

Dep’t of Soc. Servs., 436 U.S. 658 (1978). Discovery will center around the facts and

circumstances of the January 23 incident; Plaintiff’s physical and emotional injuries arising from

the force used against him and the months he spent in jail; the dismissed criminal case; and Garfield
     Case: 1:20-cv-01288-DCN Doc #: 20 Filed: 07/31/20 2 of 6. PageID #: 198




Heights’ use-of-force policies, procedures, training, and supervision. See Doc. #: 15, Case: 1:20-

cv-1288-DCN (jointly filed discovery plan).

       The second case (1:20-cv-1631-SO) does not arise from the January 23 incident or the

dismissed criminal case; it arises from the counterclaims filed against Plaintiff on July 14. The

cause of action asserted in the second case is based on a violation of Plaintiff’s First Amendment

rights, including his right to petition the government for redress of grievances without fear of

punishment or reprisal and his right of free speech. The second case is against only three of the

seven defendants named in the first case: City of Garfield Heights; Michael Malak; and Robert

Pitts. Discovery will involve the facts and circumstances surrounding their decision to file

counterclaims, including the following topics:

           •   When, and ultimately why, did Defendants decide to pursue civil claims against
               Mr. Settles?

           •   Who participated in that decision?

           •   What were Defendants’ motivations in pursing civil claims against Mr. Settles
               when they did?

           •   Who is paying the legal fees to pursue the counterclaims? Is it the City of Garfield
               Heights? If so, did the Mayor and City Council authorize the financing of the
               counterclaims with public money?

           •   Have the defendant-officers ever filed civil claims against citizens for on-the-job
               injuries?

           •   Has any Garfield Heights police officer ever filed civil claims against citizens for
               on-the-job injuries?

       To be sure, there will be some degree of overlap of discovery between the two cases, as

Defendants point out in their motion, but that is not uncommon and is not a sufficient basis for

consolidation. See LSP Techs., Inc. v. Metal Imp. Co. LLC, No. 2:10-CV-00526, 2010 WL

3447834, at *2 (S.D. Ohio Aug. 30, 2010) (denying consolidation even though “discovery could



                                                 2
     Case: 1:20-cv-01288-DCN Doc #: 20 Filed: 07/31/20 3 of 6. PageID #: 199




overlap”); Beverlly Jewerlly Co., Ltd. v. Tacori Enters., No. 1:06cv1967, 2006 WL 3304218, at

*2 n. 1 (N.D.Ohio Nov.13, 2006) (denying consolidation and noting that “to the extent that [the

parties] will be engaging in the same discovery for their respective cases, those discovery efforts

can be coordinated by the parties whether or not those actions are formally consolidated”). Any

hypothetical benefit of consolidating the cases to make discovery more efficient would be

substantially outweighed by countervailing concerns. Indeed, the first case and counterclaims have

their own complexities; adding a case with a completely distinct legal theory and constitutional

claim will undoubtedly cause confusion for the jury.

       Case law confirms the two lawsuits are different and do not arise out of the same occurrence

or transaction. In Harrison v. Springdale Water & Sewer Com’n, 780 F.2d 1422 (8th Cir. 1986),

the plaintiffs, who owned a farm, filed suit for injunctive relief and damages against their city’s

sewer commission because sewage was entering the groundwater and polluting the farm’s only

source of water. The commission filed a counterclaim to condemn the farm. The plaintiffs

subsequently filed a second lawsuit claiming the city and the commission filed the counterclaim

as a tactical move to retaliate against them, in violation of their First Amendment right of access

to the courts. The court of appeals, which found the complaint to state a valid claim under 42

U.S.C. § 1983 and the First Amendment, explained in clear terms that the first and second lawsuits

were completely different:

       [W]e have essentially two different cases. The first was a condemnation
       counterclaim based ostensibly on a perceived public purpose. The second is a
       section 1983 claim based on an alleged infringement of the constitutional right of
       access to the courts. It is difficult for us to see how the Harrisons’ claim arose out
       of the same transaction or occurrence as the Commission’s condemnation
       counterclaim. Indeed, the two claims did not arise out of the same transaction or
       occurrence, but rather one was born from the other.

Id. at 1433 (internal quotation marks omitted).




                                                  3
       Case: 1:20-cv-01288-DCN Doc #: 20 Filed: 07/31/20 4 of 6. PageID #: 200




         Defendants claim there is a “risk of inconsistent rulings of common factual and legal

issues” and assert that, to succeed on the retaliation claim, “Settles must demonstrate that Ptl.

Malak’s and Ptl. Pitt’s Counterclaim in Settles I was not supported by probable cause.” Doc #: 5-

1, PageID #: 144. That is not accurate, as Plaintiff will explain more fully in his forthcoming brief

in opposition to Defendants’ motion to dismiss. First, the “lack of probable cause” is generally an

element of a retaliatory arrest or retaliatory prosecution claim, as the Supreme Court explained last

year in Nieves v. Bartlett, 139 S.Ct. 1715 (2019).1 That is because probable cause is always

required before an arrest or a prosecution can be lawful. But probable cause is not a feature of the

civil justice system and therefore not an essential element of a First Amendment claim based on a

retaliatory civil claim. See Harrison, 780 F.2d 1422 (counterclaim); Greenwich Citizens Comm.,

Inc. v. Ctys. Of Warren & Wash. Indus. Dev. Agency, 77 F.3d 26 (2d Cir. 1996) (counterclaim);

Bell v. Sch. Bd. Of Norfolk, 734 F.2d 155 (4th Cir. 1984) (civil declaratory judgment action).

         But even if Defendants are right that the “lack of probable cause” is generally an element

of a First Amendment lawsuit based on a retaliatory counterclaim, there is an exception, as set

forth in Nieves: “[W]e conclude that the no-probable-cause requirement should not apply when a

plaintiff presents objective evidence that he was arrested when otherwise similarly situated

individuals not engaged in the same sort of protected speech had not been.” 139 S.Ct. at 1727.

Applying that rule here (assuming it is even applicable), Plaintiff would have a valid First

Amendment claim by presenting objective evidence that he was sued by Garfield Heights police

officers when otherwise similarly situated individuals not engaged in the same First Amendment




1
 Incidentally, Justice Gorsuch’s concurring/dissenting opinion has a helpful discussion of the conceptual and practical
differences between a Fourth Amendment claim and a First Amendment claim, confirming Plaintiff’s two lawsuits
are fundamentally different. Nieves, 139 S.Ct. at 1730-34.


                                                          4
      Case: 1:20-cv-01288-DCN Doc #: 20 Filed: 07/31/20 5 of 6. PageID #: 201




activity (i.e., filing a civil lawsuit) were not sued by the officers. Plaintiff intends to present such

evidence.

        For the foregoing reasons, Defendants’ motion to consolidate should be denied.



                                                Respectfully Submitted,

                                                /s/ Jeremy A. Tor
                                                DENNIS LANSDOWNE (Ohio Bar No. 0026036)
                                                NICHOLAS A. DICELLO (Ohio Bar No. 0075745)
                                                JEREMY A. TOR (Ohio Bar No. 0091151)
                                                SPANGENBERG SHIBLEY & LIBER LLP
                                                1001 Lakeside Avenue East, Suite 1700
                                                Cleveland, OH 44114
                                                (216) 696-3232
                                                (216) 696-3924 (FAX)
                                                dlansdowne@spanglaw.com
                                                ndicello@spanglaw.com
                                                jtor@spanglaw.com

                                                Counsel for Plaintiff




                                                   5
     Case: 1:20-cv-01288-DCN Doc #: 20 Filed: 07/31/20 6 of 6. PageID #: 202




                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 31st day of July 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of

record and may be obtained through the Court’s CM/ECF Systems.




                                           /s/ Jeremy A. Tor
                                           DENNIS LANSDOWNE (Ohio Bar No. 0026036)
                                           NICHOLAS A. DICELLO (Ohio Bar No. 0075745)
                                           JEREMY A. TOR (Ohio Bar No. 0091151)
                                           SPANGENBERG SHIBLEY & LIBER LLP
                                           1001 Lakeside Avenue East, Suite 1700
                                           Cleveland, OH 44114
                                           (216) 696-3232
                                           (216) 696-3924 (FAX)
                                           dlansdowne@spanglaw.com
                                           ndicello@spanglaw.com
                                           jtor@spanglaw.com

                                           Counsel for Plaintiff




                                              6
